UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2014 DONALDSON COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-7891 41-0222640 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 1400 West 94th Street Minneapolis, MN 55431 (Address of principal executive offices) (Zip Code) (952) 887-3131 Registrants telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events and Regulation FD Disclosure On May 21, 2014, Donaldson Company, Inc. (the “Company”) announced that the Company’s Board of Directors has increased the Company’s common stock cash dividend to 16.5 cents per share, payable June 20, 2014 to shareholders of record as of June 6, 2014. The current declaration is the 235 th consecutive quarterly cash dividend paid by Donaldson over a time span of 58 years. A copy of the press release that discusses these matters is filed as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Press Release, dated May 21, 2014, issued by Donaldson Company, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: May 21, DONALDSON COMPANY, INC. By: /s/Norman C. Linnell Name: Norman C. Linnell Title: Vice
